NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

MARIA ANNEXY a/k/a Mary Annexy    )
and ANNEXY GROUP LLC,             )
                                  )
             Appellants,          )
                                  )
v.                                )                Case No. 2D18-2418
                                  )
CITY OF TARPON SPRINGS, a Florida )
municipal corporation,            )
                                  )
             Appellee.            )
________________________________ )

Opinion filed April 10, 2019.

Appeal from the Circuit Court for Pinellas
County; Keith Meyer, Judge.

Daniel P. Rock, New Port Richey,
for Appellants.

Robert Eschenfelder and Jay
Daigneault of Trask Daigneault, L.L.P.,
Clearwater, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.